     Case 1:20-cv-00828-DAD-JLT Document 11 Filed 09/24/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALFRED P. SOLORIO,                                No. 1:20-cv-00828-DAD-JLT (HC)
12                       Petitioner,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DISMISSING
14    DAVID S. ROBINSON,                                HABEAS PETITION FOR FAILURE TO
                                                        PROSECUTE AND FAILURE TO COMPLY
15                       Respondent.                    WITH A COURT ORDER
16                                                      (Doc. No. 10)
17

18          Petitioner Alfred P. Solorio is a state prisoner proceeding pro se and in forma pauperis

19   with a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. The matter was referred to

20   a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On July 6, 2020, the assigned magistrate judge preliminarily screened the pending

22   petition, found that petitioner had failed to present any cognizable claims for federal habeas relief

23   or any facts in support of his claims, and granted him thirty (30) days to file an amended petition.

24   (Doc. No. 5.) Petitioner did not file an amended petition within the allotted time or otherwise

25   communicate with the court.

26          Accordingly, on August 18, 2020, the magistrate judge issued the pending findings and

27   recommendations, recommending that the petition be dismissed due to petitioner’s failure to obey

28   the court’s order directing him to file an amended petition and failure to prosecute this habeas
                                                        1
     Case 1:20-cv-00828-DAD-JLT Document 11 Filed 09/24/20 Page 2 of 3

 1   action. (Doc. No. 10.) The findings and recommendations were served upon petitioner and

 2   contained notice that any objections thereto were to be filed within ten (10) days after service.

 3   (Id. at 3.) To date, petitioner has not filed any objections and the time in which to do so has since

 4   passed.1

 5           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

 6   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

 7   pending findings and recommendations are supported by the record and proper analysis.

 8           Having concluded that the pending petition must be dismissed, the court also declines to

 9   issue a certificate of appealability. A petitioner seeking writ of habeas corpus has no absolute

10   right to appeal; he may appeal only in limited circumstances. See 28 U.S.C. § 2253; Miller-El v.

11   Cockrell, 537 U.S. 322, 335-36 (2003). If a court denies a petitioner’s petition, the court may

12   only issue a certificate of appealability when a petitioner makes a substantial showing of the

13   denial of a constitutional right. 28 U.S.C. § 2253(c)(2). Where, as here, the court denies habeas

14   relief on procedural grounds without reaching the underlying constitutional claims, the court

15   should issue a certificate of appealability “if jurists of reason would find it debatable whether the

16   petition states a valid claim of the denial of a constitutional right and that jurists of reason would

17   find it debatable whether the district court was correct in its procedural ruling.” Slack v.

18   McDaniel, 529 U.S. 473, 484 (2000). In the present case, the court finds that reasonable jurists

19   would not find the court’s determination that the pending petition must be dismissed to be

20   debatable or wrong. Thus, the court declines to issue a certificate of appealability.
21           Accordingly,

22           1.     The findings and recommendations issued on August 18, 2020 (Doc. No. 10) are

23                  adopted in full;

24           2.     The petition for writ of habeas corpus (Doc. No. 1) is dismissed;

25   /////

26
     1
27     Both the July 6, 2020 order and the August 18, 2020 findings and recommendations were
     served on petitioner by mail at his address of record, and neither were returned to the court as
28   undeliverable.
                                                        2
     Case 1:20-cv-00828-DAD-JLT Document 11 Filed 09/24/20 Page 3 of 3

 1        3.    The court declines to issue a certificate of appealability; and

 2        4.    The Clerk of the Court is directed to close this case.

 3   IT IS SO ORDERED.
 4
       Dated:   September 24, 2020
 5                                                  UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    3
